UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2166



SAMUEL K. NJUGUNA,

                                              Plaintiff - Appellant,

          versus


CHARLES    D.     NOTTINGHAM,      Commissioner,
Commonwealth   of   Virginia,    Department   of
Transportation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-72-A)


Submitted:   February 26, 2002             Decided:   March 15, 2002


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel K. Njuguna, Appellant Pro Se.     Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel K. Njuguna appeals the district court’s order granting

the Appellee’s motion for summary judgment in his discrimination

action, brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000).      We have

reviewed the record de novo, Higgins v. E. I. DuPont de Nemours &

Co., 863 F.2d 1162, 1167 (4th Cir. 1988), viewing the evidence in

the light most favorable to Njuguna.      Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).   Because the Appellee articulated

a legitimate, nondiscriminatory reason for Njuguna’s termination,

we find no reversible error.   Texas Dep’t of Community Affairs v.

Burdine, 450 U.S. 248, 254 (1981).     Accordingly, we affirm on the

reasoning of the district court. Njuguna v. Nottingham, No. CA-01-

72-A (E.D. Va. Sept. 5, 2001).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       The district court’s reasons are fully set forth in the
transcript of the hearing on Appellee’s motion for summary
judgment.


                                  2